Citation Nr: 1241039	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-30 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for left ilioinguinal neuropathy, status post vasectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Houston, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA). In an April 2002 rating decision, the RO granted entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for orchialgia, status post vasectomy. The RO established entitlement to compensation effective April 20, 2001, and assigned a disability rating of 0 percent. In a January 2006 rating decision, the RO increased the rating for that disability to 10 percent, effective the date of the original claim. Based on the medical evidence, the RO recharacterized the disability to "epididymo-orchitis, chronic, now diagnosed as left ilioinguinal neuropathy (formerly diagnosed as orchialgia as a residual of a vasectomy)."

The Veteran appeared at a Travel Board hearing in February 2011 at the San Antonio, Texas satellite office of the Houston RO, before the undersigned Veterans Law Judge.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Throughout the appeal period, the Veteran's left ilioinguinal neuropathy, a residual to a 2001 vasectomy and complications, has produced constant left scrotal area pain, at time excruciating, that requires ongoing management with pain medication.



CONCLUSION OF LAW

Throughout the appeal period, left ilioinguinal neuropathy has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, 4.123, 4.124, Diagnostic Code 8630 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in letters issued in December 2001, July 2002, April 2003, February 2005, April 2006, November 2007, and November 2008. In those letters, the RO addressed the information and evidence necessary to substantiate claims for compensation under 38 U.S.C.A. § 1151, for service connection, and for higher disability ratings. The RO also informed the Veteran how VA assigns effective dates.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. The claims file contains service treatment records, post-service medical records, adequate medical examination reports, and the transcript of the February 2011 Travel Board hearing.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Appeal for Higher Rating

The Veteran underwent a vasectomy in April 2001 at a VA medical facility. He reported scrotal area pain after that surgery. In June 2001, he had a second surgery to address an adhesion. He has since reported ongoing scrotal area pain. He sought, and the RO granted, VA disability compensation under 38 U.S.C.A. § 1151 for disability due to that pain. The RO recharacterized the disability that is compensated, but that disability remains the one that followed the vasectomy and the second genital area surgery.

VA determines disability ratings by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2012). Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7.

In determining the current level of impairment, the disability must be considered in 
the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran appealed the initial noncompensable disability rating that the RO assigned. During the appeal, the RO increased the rating effective from the April 20, 2001, the date of entitlement to compensation, from 0 percent to 10 percent. The Court has held that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id. Thus, the issue is remains in appellate status, and the Board will consider the evidence for the entire period.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

As a preliminary matter, when compensation was first established, the Veteran's specific diagnosis noted was orchalgia, status post vasectomy.  That disability is not a listed disability in the rating schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2012).  In this case, the RO rated the Veteran's disability analogously to epididymo-orchitis found in 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7525.  That code indicates that the disorder is to be rated as a urinary tract infection.  

The assignment of a particular diagnostic code to evaluate a disability is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App.  532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Subsequent to the initial establishment of compensation, the Veteran's diagnosis was changed to left ilioinguinal neuropathy, as a residual to his vasectomy.  At that time, it was rated under 38 C.F.R. § 4.124a, DC 8630, which speaks specifically to the Veteran's disability, ilioinguinal neuropathy.

In this case, the Board has considered which rating code is appropriate.  After consideration of all the evidence, including the Veteran's hearing testimony, the Board finds that the Veteran's disability is most appropriately rated under DC 8630, which rates neurological disabilities of the ilioinguinal nerve - the Veteran's currently diagnosed disability - as opposed to DC 7525, which rates based on symptoms that the Veteran has himself denied, such as renal dysfunction or recurrent infections of the urinary tract.  

Disease of the ilioinguinal nerve (a peripheral nerve) is rated as paralysis (DC 8530), neuritis (DC 8630), neuralgia (DC 8730), or soft tissue sarcoma (DC 8540). Paralysis is rated at 10 percent if there is severe to complete paralysis, and 0 percent if there is mild or moderate paralysis.  Neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating.  It is to be rated at a maximum equal to severe incomplete paralysis (i.e., 10 percent for the ilioinguinal nerve).  Neuralgia is characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve. It is to be rated at a maximum equal to moderate incomplete paralysis (i.e., 0 percent, or noncompensable, for the ilioinguinal nerve).

Records in the file indicate that the Veteran has been unemployed since the late 1990s or early 2000s. The Veteran has other disabilities in addition to the left ilioinguinal neuropathy. The United States Social Security Administration (SSA) found that the Veteran has been disabled since 2001 due to cervical spine degenerative disc disease. The Veteran has service connected post-traumatic stress disorder (PTSD) with depression that VA has rated as 100 percent disabling. In addressing the issue of evaluation of the Veteran's left ilioinguinal neuropathy, the Board nonetheless will consider the effects of that disorder on the Veteran's ability to perform tasks comparable to those in employment settings.

Throughout the appeal period, the Veteran has reported in medical records and in testimony that his scrotal area disorder is manifested by chronic pain. He has stated that the pain due to the disorder has made him unable to ride a horse, or perform other ranch hand duties. Records of VA medical treatment of the Veteran from 2001 forward show that clinicians have prescribed pain medication to address his scrotal area pain. On several occasions over the years clinicians have also treated the pain using nerve block injections, though with limited to no success.

In a November 2002 statement, the Veteran wrote that the scrotal area pain made him unable to drive for long periods.

On VA medical examination in July 2003, the Veteran reported that his left scrotal area was painful all the time, and that it was painful to walk. He indicated that he was able to bathe, dress himself, and drive a car. The examiner found that the Veteran had a normal gait. On examination of the Veteran's genitals, the examiner did not detect any abnormalities, swelling, or masses. The examiner's impression was status post vasectomy, with pain syndrome, without abnormal findings. The examiner expressed the opinion that it was not as likely as not that the Veteran's scrotal area pain syndrome or other disabilities prevented gainful employment.

VA outpatient treatment records reflect that the Veteran reported increased scrotal area pain in 2004, describing both sharp and throbbing pain, with no relief from nerve blocks. He also reported a severe decrease in recreational activities.

On VA examination in February 2005, the Veteran reported having constant pain in one testicle. Examination of the testicles revealed normal findings. Tinel's sign was positive for nerve irritation in the left inguinal area. The examiner noted that the VA diagnosis of the Veteran's post-vasectomy disorder had been chronic epididymo-orchitis. The examiner stated that there was no evidence of orchitis, and that the diagnosis therefore was changed to left ilioinguinal neuropathy.

A June 2005 outpatient clinical record noted that the Veteran reported a baseline pain level of 4 on a scale of 0-10, which was exacerbated with activity.  In an October 2005 statement, the Veteran indicated that he was not able to perform any type of physical labor without experiencing increased and severe scrotal area pain.

In a March 2006 statement, the Veteran reported that even at rest and on medication he had constant scrotal area pain, and that any demanding physical activity produced increased, severe pain. He asserted that the scrotal area pain and medication for it made him unable to hold gainful employment as a truck driver.

Later in 2006, the Veteran was found to have prostate cancer, and he underwent surgical prostatectomy. The RO has established service connection and a disability rating for prostate cancer and residuals as a disability separate from the post-vasectomy left ilioinguinal neuropathy.

From 2006 forward, VA treatment has included ongoing medication for scrotal area pain.

On VA examination in December 2009, the examiner noted that the Veteran was on daily pain medication for the left ilioinguinal neuropathy. The Veteran reported having pain in the left groin down into the left side of the scrotal sack. The examiner found evidence of tenderness of the left inguinal canal. The examiner stated that the left ilioinguinal neuropathy had moderate affects on the daily activities of chores, shopping, and traveling, and severe effects on exercising and recreation.

In the February 2011 Travel Board hearing, the Veteran testified that his current treatment for scrotal area pain was multiple daily doses of prescription pain medication. He indicated that the medication decreased the severity of the pain, but that a considerable level of constant pain remained. Specifically, he indicated that he is generally at a pain level of 4 to 5 out of 10 when on his medication, and 8 to 9 out of 10 while off his medication. He stated that the pain limited the time he can sit comfortably. He reported that the pain was exacerbated by activity, and that he therefore avoided lifting heavy objects, cutting wood, or doing other physically demanding tasks. 

The Veteran's statements and medical records indicate that from 2001 forward the service-connected post-vasectomy disorder has affected the Veteran by producing constant scrotal area pain. The evidence also credibly indicates that increased pain is brought on by physical activity, and causes the Veteran to avoid physically demanding tasks. 

Based on the Veteran's description of his symptoms as reflected consistently in the record, his disability appears to most closely approximate neuritis, specifically due to his symptoms of sensory disturbance and constant pain, at times excruciating.  As explained above, the regulation indicates that neuritis is to be rated at a maximum as severe to complete paralysis.  In the case of the ilioinguinal nerve, that level of paralysis is the maximum level, and is rated at 10 percent.  Therefore, the Board finds that the Veteran's current rating in effect throughout the entire rating period (10 percent) is most appropriate.  

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See38 C.F.R. § 3.321(b)(1) (2012); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1). 

The Veteran's post-vasectomy disorder has not required frequent hospitalizations. The Veteran has asserted that the disorder makes him unable to hold gainful employment. Numerous consistent and credible accounts and findings indicate that his scrotal area pain limits his ability to perform physically demanding tasks. The evidence does not tend to show, however, that his scrotal area pain has substantial effects on his capacity for non-physical tasks. His scrotal area pain does not appear to produce marked interference with his capacity to hold any employment. 

The Veteran's post-vasectomy disorder produces neuritis with pain. The rating schedule for ilioinguinal nerve diseases provides a rating for constant, and at times excruciating pain from neuritis. Thus, the rating schedule criteria specifically describe the symptoms and impairment that are attributed to the Veteran's post-vasectomy disorder. As the Veteran's left ilioinguinal neuropathy does not have an exceptional or unusual disability picture, and as regular rating schedule criteria contemplate the manifestations of that disorder, it is not necessary to refer the rating of the disorder for consideration of an extraschedular rating.

In deciding this appeal, the Board has also considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  See Fenderson v. West, supra. However, the Board finds that the Veteran's symptoms as reflected in the medical records, as well as his testimony before the undersigned, are consistently at the level contemplated by the currently assigned rating for the length of the appeal period. Therefore, staged ratings are not required.


ORDER

Throughout the appeal period, entitlement to a disability rating higher than 10 percent for left ilioinguinal neuropathy is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


